      Case 1:19-cv-01278-RBW Document 71-2 Filed 03/19/20 Page 1 of 5




                        DECLARATION OF MICHAEL G. SEIDEL

       I, Michael G. Seidel, declare as follows:

       (1)     I am the Assistant Section Chief of the Record/Information Dissemination Section

(RIDS), Information Management Division (IMD), in Winchester, Virginia and, in the absence

of RIDS Section Chief, David M. Hardy, I serve as Acting Section Chief for RIDS. I have held

this position since June 26, 2016. Ijoined the FBI in September 2011, and prior to my current

position, I was the Unit Chief, RIDS Litigation Support Unit from November 2012 to June 2016;

and an Assistant General Counsel, FBI Office of General Counsel, Freedom of Information Act

("FOIA") Litigation Unit, from September 2011 to November 2012. In those capacities, I had

management oversight or agency counsel responsibility for FBI FOIA and Privacy Act ("PA")

litigation cases nationwide. Prior to my joining the FBI, I served as a Senior Attorney, U.S.

Drug Enforcement Administration ("DEA") from September 2006 to September 2011, where

among myriad legal responsibilities, I advised on FOIAIPA matters and served as agency

counsel representing the DEA in FOIAIPA suits nationwide. I also served as a U.S. Army Judge

Advocate General's Corps Officer in various assignments from 1994 to September 2006

culminating in my assignment as Chief, General Litigation Branch, U.S. Army Litigation

Division where I oversaw FOIA/PA litigation for the U.S. Army. I am an attorney registered in

the State of Ohio and the District of Columbia.

       (2)     In my official capacity as the Assistant Section Chief of RIDS, I supervise

approximately 245 FBI employees, supported by approximately 72 contractors, who staff a total

of twelve (12) FBI Headquarters (FBIHQ) units and two (2) field operational service center units

whose collective mission is to effectively plan, develop, direct, and manage responses to requests

for access to FBI records and information pursuant to the FOIA as amended by the OPEN
       Case 1:19-cv-01278-RBW Document 71-2 Filed 03/19/20 Page 2 of 5




Government Act of2007, the OPEN FOIA Act of 2009, and the FOIA Improvement Act of

2016; the Privacy Act of 1974; Executive Order 13,526; Presidential, Attorney General, and FBI

policies and procedures; judicial decisions; and Presidential and Congressional directives. The

statements contained in this declaration are based upon my personal knowledge, upon

information provided to me in my official capacity, and upon conclusions and determinations

reached and made in accordance therewith.

         (3)      Due to the nature of my official duties, I am familiar with the procedures followed

by the FBI in responding to requests for information from its files pursuant to the provisions of

the FOIA, 5 U.S.C. § 552 and the Privacy Act, 5 U.S.C. § 552a.

         (4)      On January 31, 2020, Health and Human Services Secretary Alex M. Azar II

declared a public health emergency for the United States to aid the nation's healthcare

community in responding to COVID-19. On March 11,2020, the World Health Organization

publicly characterized COVID-19 as a pandemic.l On March 13, 2020, the President declared a

National Emergency in an effort to address the spread ofCOVID-19.2                    Further, on March 16,

2020, the President announced new guidelines to slow the spread of the virus, to include

avoiding groups of more than 10 people and closing schools in many communities.3 This




       I Centers for Disease Control and Prevention. "Coronavirus Disease 2019 (COVID-19): Situation

Summary." www.cdc.gov, accessed March 13,2019.

        2 See https://www. whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-

conceming-novel-coronavirus-disease-covid-19-outbreakl      (last accessed Mar. 17, 2020).

         3 See The President's Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-

contentluploads/2020/03/03.16.20 coronavirus-guidance 8.5xll 315PM.pdf (last accessed Mar. 17, 2020).


                                                          2
       Case 1:19-cv-01278-RBW Document 71-2 Filed 03/19/20 Page 3 of 5




guidance follows recommendations by the Centers for Disease Control (CDC) to engage in

social distancing.4

         (5)     The United States Office of Personnel Management (OPM) has been issuing

guidance to address how the Federal Government can implement measures to protect its

workforce and the American public. Specifically, on March 7, 2020, OPM recommended the

"incorporation oftelework and 'social distancing' in COOP [Continuity of Operations] and

emergency planning [to] allow the Federal Government to continue functioning efficiently and

effectively, while ensuring the health and safety of employees."s Further, on March 15,2020,

both the Acting Director of the Office of Management and Budget (OMB) issued guidance to

Federal agencies in the National Capital Region (NCR) to implement maximum telework

flexibilities. OMB's guidance asked agencies "to offer maximum telework flexibilities to all

current telework eligible employees, consistent with operational needs of the departments and

agencies as determined by their heads.,,6

        (6)      The FBI is implementing these guidelines to protect its employees and their

communities, and to ensure that it can continue to protect the American people during this

national emergency.




         4 See, e.g., Centers for Disease Control "Interim Guidance for Businesses and Employers"

https:llwww.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html(last       accessed Mar. 17,
2020).
         5 United States Office of Personnel Management Memorandum "Coronavirus Disease 2019 (COVID-19);

Additional Guidance" (March 7, 2020), https:llwww.chcoc.gov/contentlcoronavirus-disease-20    19-covid-19-
additional-guidance (last accessed Mar. 17,2020). See also United States Office of Personnel Management
Memorandum "Updated Guidance on Telework Flexibilities in Response to Coronavirus" (March 12,2020),
https:llwww.chcoc.gov/sites/defaultifileslM-20-13.pdf    (last accessed Mar. 17, 2020).

        6 Memorandum from the Acting Director of The Office of Management and Budget to the Heads of
Departments and Agencies "Updated Guidance for National Capital Region on Telework Flexibilities in Response
to Coronavirus" (March 15, 2020), https:llwww. whitehouse.gov/wp-contentiuploads/20201031M20-15- Telework-
Guidance-OMB.pdf (last accessed Mar. 17,2020).


                                                        3
      Case 1:19-cv-01278-RBW Document 71-2 Filed 03/19/20 Page 4 of 5




        (7)      Telework is not available for RIDS employees. The systems that they work on

are located on FBI's SECRET-level classified enclave. Significantly, most FOIA searches are

conducted using Sentinel and documents are processed in the FOIA Document Processing

System (FDPS), both of which maintain classified and other sensitive information and are

located on the SECRET enclave.? Furthermore, many FOIA requests involve records that must

undergo classification reviews before they can be processed for FOIA exemptions. That work

necessarily must be done in the office.

        (8)      RIDS employees have been designated as not mission-critical and sent home as of

March 17,2020.8 Only a limited number of managers are being permitted to report to the office,

but no FOIA processing is occurring as of March 17,2020. While RIDS currently anticipates

that its staffwill return to work on March 30, 2020, this situation remains fluid and will be

regularly re-assessed as circumstances change. As of March 17,2020, no further production of

records pursuant to FOIA will be made, whether those productions are in relation to requests in

litigation or at the administrative stage. This includes responses to FOIA consultation requests

or referrals from other agencies to the FBI. RIDS staff members responsible for drafting Vaughn

declarations and indexes in litigation matters have also been designated as not mission-critical

and sent home.




         7 Moreover, in order to downgrade and move information from the SECRET enclave to an unclassified

system requires running particular security protocols that can only be done on the classified enclave.

        SA mission-critical position is one that's functions absolutely cannot be put on hold.

                                                            4
      Case 1:19-cv-01278-RBW Document 71-2 Filed 03/19/20 Page 5 of 5




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

           Executed this 19th day of March, 2~         •   J $~
                                                 Michael G. Seidel
                                                 Assistant Section Chief
                                                 Record/Information Dissemination Section
                                                 Information Management Division
                                                 Federal Bureau of Investigation
                                                 Winchester, Virginia




                                                   5
